DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 32-34, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al (WO 01/17794A1) and Mitsumori et al. (US 5,783,790).
 	With respect to claims 17, 18, 32-34 Hutchison describes a method for forming graphic arts impression die plate (structured press element) comprising: providing an element of metal such as Cu, steel (page 6); providing a mask of photoresist made of methacrylate on the surface of the metal; treating/etching the exposed surface (non-shielded) portions of the metal; removing the photoresist to provide a structure with a 
	With respect to claims 19, 37 Hutchinson doesn’t describe pretreating the surface or the press element with ultrasonic treatment.  However, ultrasonic treatment is used to clean a surface as described above; therefore, applying an ultrasonic cleaning step at any processing steps would have been obvious for one skill in the art before the effective filing date of the invention in order to provide a cleaned and contamination-free surface before applying the photoresist mask.
Claims 22, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson/Mitsumori as applied to claim 17 above, and further in view of WO 2007/147376 (WO ‘376).
 	With respect to claim 22, applied prior art above doesn’t describe providing the photoresist mask by means of a digital printing technique directly on the surface.  Such 
 	With respect to claims 35, 36, WO ‘376 further teaches extensive rinsing processes in between steps of forming the photoresist mask to prepare the surface for subsequent steps (page 1).  Even though WO ‘376 is silent about using cold water having minerals of more than 40 mg/l for the rinsing steps.  However, using any type of known water such as hard water with minerals concentration of more than 40 mg/l (please see cited Mahmoud cited below for minerals concentration of hard water) would have been obvious for one skill in the art before the effective filing date of the invention as long as it can rinse the surface for the subsequent steps with expected results.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson/Mitsumori, and further in view of Wang et al. (US 2002/0170878).
 	With respect to claim 23, the applied prior art above doesn’t describe at least an infrared radiation treatment of the photoresist.  However, it is a known step in the process of forming and developing of a photoresist layer shown here by Wang, who describes using infrared light to dry the photoresist after the coating step (paragraph 25).  One skill in the art before the effective filing date of the invention would find it obvious to use infrared radiation in order to dry the coating photoresist with expected results.
Mahmoud et al is cited to show the prior art (paragraph 51).
Allowable Subject Matter
Claims 24-28, 30, 31 are allowed as indicated in Office Action sent 5/12/21.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-19, 22-23, 32-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        12/29/21